SWING, J.
This is an action in this court on error to the judgment of the court of common pleas. In that case it was an action for malicious prosecu*832tion. A general demurrer was filed to the ^petition, which, the court sustained. In doing so, we think the court committed no error. The petition alleges, “that said cause was terminated on the thirteenth day of November by said plaintiff being obliged to pay the costs of said prosecution.” We take this allegation to mean that she was found guilty of the ■ charge and fined the costs. There is no allegation in the petition that the judgment of conviction was procured by fraud or by any other improper means.
“The general rule is that a 'conviction in criminal proceedings is conclusive proof of probable cause unless procured by false or fraudulent testimony or other unlawful means.” 19 Am. & Eng. Enc. Law 666.
There is no cause of action stated in the petition.
Judgment affirmed.
Giffen and Smith, JJ., concur.